Opinion by
Mr. Chief Justice McBride.
This proceeding raises the following questions: (1) Had the legislature power to delegate to a municipality the authority to construct a railroad within and without its boundaries? (2) Was the assumption of the power to construct and operate a steam railroad within and without the boundaries of the city such local, special and municipal legislation as is provided to be delegated to municipalities by Article IV, Section la, of the Oregon Constitution? (3) Was the amendment of the municipal charter within the power granted to municipalities by Article XI, Section 2, of the Constitution of Oregon? (4) Was the contract with J. F. Reddy, in its general scope and import, an evasion of the limitation imposed by Article XI, Section 9, of the Constitution of Oregon, prohibiting municipal corporations from loaning their credit to or in aid of any company, corporation, or association? (5) Should special improvement bonds issued under the Bancroft Bonding Act be included in the computation of the city’s general indebtedness in considering the limitation of indebtedness imposed by the amendment of this charter? (6) Is the construction and operation of a railroad a public or municipal purpose which can lawfully be delegated to a municipality?
*2881-4. This delegation of rights as to local self-government does not alter the relation of municipal corporations to the state, but leaves them, as they were before, mere agencies of the state, which may by general laws control all its municipalities even to the extent of amending their charters: David v. Portland Water Committee, 14 Or. 98 (12 Pac. 174); City of McMinnville v. Howenstine, 56 Or. 451 (109 Pac. 81, Ann. Cas. 1912B, 1293); Straw v. Harris, 54 Or. 424 (103 Pac. 777). That certain attributes of the sovereignty of the state may be delegated to such corporations necessarily must be true, as “a municipal corporation is a body corporate and politic, established by law to share in the civil government of the country, but chiefly to regulate and administer the local or internal affairs of the city, town, or district incorporated”: Words and Phrases, tit. “Municipal Corporations.” Our state Constitution is not a delegation of power to the legislative branches of the state government, but a limitation on power otherwise plenary: State v. Cochran, 55 Or. 157 (104 Pac. 419, 105 Pac. 884). There is nothing in our Constitution which prohibits the state from building and owning a railroad; in fact, such a road built and owned by the state has been in operation at Celilo on the Columbia Eiver for many years. What the state may do in this respect, it may lawfully delegate to any of its municipal corporations; and the only question is whether the proposed legislation is for a public purpose.
5. That the construction of a railroad by the state or by a municipality is a public, purpose seems to be settled by the reasoning of the court in Olcott v. Supervisors, 16 Wall. 678 (21 L. Ed. 382). The reasoning in that case would seem to cover all cases of railroad construction by municipalities, whether wholly within' the boundaries of such municipality or not, if *289the purpose of such improvement is for the general welfare, convenience, health, or comfort of its citizens: Dillon, Mun. Corp. (5 ed.), § 1294; People ex rel. Murphy v. Kelly, 76 N. Y. 475. In the case last cited it is cogently observed:
“The legislature, when legislating in view of this constitutional limitation, must determine in the first instance what is a municipal purpose. Its decision is not, however, final. "When its act is challenged as in conflict with this constitutional limitation, the courts must determine whether debt is authorized to be incurred for a purpose not municipal. But as the dividing line between what is a municipal purpose, and what is not, is in many cases shadowy and uncertain, great weight should be given by the courts to the legislative determination, and its action should not be annulled unless the purpose appears clearly to be one not authorized. As said by Judge Folger in Weismer v. Village of Douglas, 64 N. Y. 91 [21 Am. Rep. 586], ‘If the purpose designed by the legislature lies so near the border line that it may be doubtful on which side of it it is domiciled, the courts may not set their judgment against that of the lawmakers. ’ ’ ’
In the case at bar we have not only the judgment of the legislature as to the general authority of the cities of the state to build railroads leading into their municipal limits, but we have the deliberate judgment of the citizens of the municipality itself expressed at the polls as to the necessity or propriety of the proposed expenditure for that purpose. The citizens and taxpayers of Grants Pass know, or ought to know, whether or not this proposed expenditure is necessary, and it should require a stronger showing than is made here to induce us to decide that we are better qualified to judge of the necessity of this expenditure than those who of necessity must furnish the money to meet it. Bearing in mind the firmly established doctrine that *290courts will not declare a law invalid unless its unconstitutionality is clear and free from reasonable doubt, we are of the opinion that tbe charter provisions in question in this case are valid and not in conflict with any constitutional inhibition.
6. Another contention is that the contract with J. F. Reddy for the sale or lease of the road to him under certain conditions when it shall have been completed is in violation of Article XI, Section 9, of our state Constitution, which section reads as follows:
“No county, city, town, or other municipal corporation, by vote of its citizens or otherwise, shall become a stockholder in any joint-stock company, corporation, or association whatever, or raise money for, or loan its credit to, or in aid of, any such company, corporation, or association.”
The proposed road has no capital stock, and therefore the city cannot be and does not propose to become a stockholder. It is not being constructed by any private corporation, company or association, and therefore the city cannot and does not propose to aid any such organization or loan its credit to it. The proposition is to build and own a road for the benefit of its citizens. That it may when built lease or sell it does not alter the fact that primarily it is a public improvement for a public purpose. The objection is not tenable.
It may be observed in a general way, as to the relevancy of the cases cited from other states, and particularly from the State of New York, that the Constitutions of these states contain, in addition to the section last quoted, an additional clause substantially to this effect:
“Nor shall any such city, county, town or village be allowed to incur any indebtedness except for county, town, or village purposes,”
*291Our Constitution was adopted several years after that of the State of New York, and Article XI, Section 9, is copied almost verbatim from Article VIII, Section 11, of the New York constitution, omitting the clause last quoted. This omission is significant as indicating an intention to leave the authority of the municipalities of this state to contract indebtedness somewhat broader than that of states having the latter clause in their organic charters.
"We have examined the charter amendments and ordinances touching the proposed bond issue, and find that they are regular and valid in every respect and that they were regularly and legally adopted.
Therefore the findings and decree of the Circuit Court are in all things affirmed. Affirmed.
Mr. Justice Burnett and Mr. Justice McNary took no part in the consideration of this case.